        Case 2:19-cv-02033-CM-KGG Document 1 Filed 01/22/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PGA TOUR, INC.,                              )
a Maryland corporation,                      )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )              Case No. ___________
                                             )
DIGITAL ALLY, INC.,                          )
a Nevada corporation,                        )
                                             )
       Defendant.                            )
                                             )
                                             )

                                         COMPLAINT

       Plaintiff PGA TOUR, Inc. for its cause of action against Defendant Digital Ally, Inc.

alleges and states as follows:

                                 Parties, Jurisdiction, and Venue

       1.      Plaintiff PGA TOUR, Inc. (“TOUR”) is a Maryland corporation with its principal

place of business in Ponte Vedra Beach, Florida.

       2.      Defendant Digital Ally, Inc. (“Digital Ally”) is a Nevada corporation registered to

do business in Kansas and with its principal place of business in Lenexa, Kansas.

       3.      Digital Ally may be served with process by serving its resident agent Stanton E.

Ross at 9705 Loiret Boulevard, Lenexa, Kansas, 66219.

       4.      This Court has subject matter jurisdiction over TOUR’s claims under 28 U.S.C.

1332. TOUR and Digital Ally are citizens of different states, and the amount in controversy

exceeds $75,000.
       Case 2:19-cv-02033-CM-KGG Document 1 Filed 01/22/19 Page 2 of 6




       5.      Venue is proper in this Court under 28 U.S.C. 1391(b)(1) & (2) because Digital

Ally’s principal place of business is in Kansas and Digital Ally’s acts and omissions giving rise to

breach of contract occurred in substantial part in Kansas.

                                               Facts

       6.      TOUR is an organization of professional tournament golfers which co-sponsors,

operates, and/or sanctions professional golf tournaments including those held as part of the

Web.com Tour.

       7.      On April 16, 2015, TOUR entered into a contract with Digital Ally called

“Web.com Tour Title Sponsor Agreement” (“Agreement”). See Excerpted Agreement, attached as

Exhibit A.

       8.      Under the Agreement, Digital Ally would be a title sponsor of and receive certain

naming and other rights and benefits associated with the Web.com Tour for 2015 through 2019 in

exchange for Digital Ally’s payment to TOUR of annual sponsorship fees.

       9.      Section 1 of the Agreement provided that the term of the Agreement commenced

as of the “Effective Date” of April 16, 2015 and would terminate the day after the conclusion of

the 2019 Web.com Tour tournament. Ex. A. at 1.

       10.     Section 5.1 of the Agreement required Digital Ally to pay sponsorship fees

according to a payment schedule spread over the term of the Agreement. Ex. A at 5.1

       11.     Section 8.1 of the Agreement defined an “Event of Default” as follows:

               8.1    Definition. The occurrence of any one or more of the
               following events prior to the expiration of the Term shall constitute
               an “Event of Default” hereunder:


1
  TOUR considers the details set forth in Section 5.1 as well as other portions of the Agreement to
be confidential and proprietary. TOUR intends to work cooperatively with Digital Ally to agree
on terms of proposed protective order to be submitted for the Court’s approval which would permit
the submission of the Agreement to the Court without redaction.
                                                 2
        Case 2:19-cv-02033-CM-KGG Document 1 Filed 01/22/19 Page 3 of 6




                        (a)    Default in the performance or observance of any of
                the terms, agreements, covenants or conditions of this Agreement,
                which default continues for ten (10) days after written notice thereof
                for any monetary default . . . .

Ex. A. at 11.

       12.      Section 8.2 of the Agreement provided for remedies in the event of an Event of

Default:

                8.2     Remedies. Upon the occurrence of any Event of Default
                which remains uncured after the period for cure has expired, and in
                addition to all other rights and remedies which the non-defaulting
                parties may have under law, the non-defaulting parties shall have the
                right to immediately terminate this Agreement and shall have no
                further obligations hereunder . . . . Notwithstanding any provision
                to the contrary, no party shall be responsible for another party’s
                breach or default or any remedy associated therewith. Termination
                under this Section 8 hereof shall be without prejudice to any existing
                rights or claims.

Ex. A at 12.

       13.      In accordance with the Agreement, Digital Ally was required to pay TOUR

$190,000 of the annual sponsorship fee for 2017 (the “2017 Partial Sponsorship Fee”) thirty (30)

days before the 2017 Web.com Tour Tournament.

       14.      Digital Ally did not make the 2017 Partial Sponsorship Fee 30 days before the 2017

tournament and to date still has not paid.

       15.      Digital Ally’s failure to make the 2017 Partial Sponsorship Fee was a material

breach of the Agreement.

       16.      Digital Ally’s failure to make the 2017 Partial Sponsorship Fee was an “Event of

Default” under Section 8.1 of the Agreement.




                                                  3
        Case 2:19-cv-02033-CM-KGG Document 1 Filed 01/22/19 Page 4 of 6




       17.     On November 2, 2017, in accordance with the Agreement’s notice provisions,

TOUR gave Digital Ally written notice of default and demanded payment within ten (10) days of

the notice.

       18.     Digital Ally did not pay the 2017 Partial Sponsorship Fee within ten (10) days of

the notice of default.

       19.     According to the schedule set forth in Section 5.1 of the Agreement, Digital Ally

was required to pay $150,000 of the annual sponsorship fee to TOUR for the 2018 Web.com Tour

Tournament (the “2018 Partial Sponsorship Fee”) on or before November 25, 2017.

       20.     Digital Ally did not make the 2018 Partial Sponsorship Fee on or before November

25, 2017, and to date still has not paid.

       21.     Digital Ally’s failure to make the 2018 Partial Sponsorship Fee was a material

breach of the Agreement.

       22.     On January 12, 2018, TOUR gave Digital Ally written notice that it was

immediately terminating the Agreement as permitted by Section 8.2 of the Agreement.

                                             Count I
                                       (Breach of Contract)

       23.     TOUR incorporates the allegations set forth in Paragraphs 1 through 22 above.

       24.     Digital Ally and TOUR entered into a valid contract in which TOUR was to receive

sponsorship fees.

       25.     TOUR at all material times performed or substantially performed the essential

and/or significant requirements of the Agreement and at all times has acted in good faith.

       26.     Digital Ally materially breached the Agreement by failing to pay sponsorship fees

owed under the terms of the Agreement.




                                                4
       Case 2:19-cv-02033-CM-KGG Document 1 Filed 01/22/19 Page 5 of 6




       27.     Digital Ally’s material breach of the Agreement has caused and continues to cause

TOUR to suffer damages, including but not limited to the unpaid $340,000 for the 2017 Partial

Sponsorship Fee and the 2018 Partial Sponsorship Fee as well as the remaining sponsorship fees

owed for the 2018 Tournament and the sponsorship fees for the 2019 Tournament which TOUR

would have received but for Digital Ally’s breach.

                                        Count 2
               (Breach of Implied Covenant of Good Faith and Fair Dealing)

       28.     TOUR incorporates the allegations set forth in Paragraphs 1 through 27 above.

       29.     Digital Ally and TOUR entered into a valid contract for sponsorship fees as set

forth above and memorialized in Exhibit A.

       30.     TOUR at all material times performed or substantially performed the essential

requirements under the Agreement and at all times has acted in good faith.

       31.     Digital Ally’s acts and omissions have unfairly interfered with TOUR’s receipt of

the contract’s benefits including but not limited to the unpaid $340,000 for the 2017 Partial

Sponsorship Fee and the 2018 Partial Sponsorship Fee as well as the remaining sponsorship fees

owed for the 2018 Tournament and the sponsorship fees owed for the 2019 Tournament which

TOUR would have received but for Digital Ally’s breach.

       32.     Digital Ally’s conduct did not comport with TOUR’s reasonable contractual

expectations under the Agreement.

       33.     Digital Ally’s conduct has harmed and continues to harm TOUR.

                                       Prayer for Relief

       WHEREFORE, TOUR asks this Court to enter judgment in its favor and against Digital

Ally as follows:




                                               5
       Case 2:19-cv-02033-CM-KGG Document 1 Filed 01/22/19 Page 6 of 6




       1.     Compensatory damages for Digital Ally’s breach of the Agreement of

approximately $1.19 million;

       2.     Pre- and post-judgment interest;

       3.     The costs of this action; and

       4.     Such other and further relief as the Court deems just and equitable.

                                       JURY DEMAND

       TOUR demands a trial by jury on all issues triable to a jury.

                          DESIGNATION OF PLACE OF TRIAL

       TOUR designates Kansas City, Kansas, as the place of trial of this cause of action.

                                              Respectfully submitted,

                                              FOULSTON SIEFKIN LLP

                                              By:      s/ Holly A. Dyer
                                                     Anthony F. Rupp             KS# 11590
                                                     32 Corporate Woods, Suite 600
                                                     9225 Indian Creek Parkway
                                                     Overland Park, KS 66210
                                                     T: 913.498.2100
                                                     F: 913.498.2101
                                                     trupp@foulston.com

                                                     and

                                                     Holly A. Dyer         KS #16644
                                                     1551 N. Waterfront Parkway, Suite 100
                                                     Wichita, KS 67206-4466
                                                     T: 316.267.6371
                                                     F: 316.267.6345
                                                     hdyer@foulston.com
                                                            Attorneys for Plaintiff




                                                 6
